

ATS Corporation
7925 Jones Branch Drive
McLean, VA 22102


December 15, 2010


Dr. Edward H. Bersoff
7925 Jones Branch Dr.
McLean, VA 22102


Dear Ed,


We are pleased that you have agreed to serve ATS Corporation (the “Corporation”)
as the non-executive Chairman of its Board of Directors (the “Board”).  This
letter confirms the terms of your service as non-executive Chairman, to take
effect on January 1, 2011 and to continue until June 30, 2012 or the date of the
Corporation’s 2012 annual stockholders’ meeting, whichever is later, provided
that your service as non-executive Chairman of the Board will also terminate
upon the effective date of a  “Change in Control” (as defined on Exhibit A
hereto) if earlier than the later of June 30, 2012 or the date of the
Corporation’s 2012 annual stockholders’ meeting.  The date of termination of
your service as non-executive Chairman of the Board pursuant to the preceding
sentence is hereinafter referred to as the “Termination Date.” You will remain
within Class I of the Board, currently slated for re-election in 2012.  Your
term as a director shall continue subject to the provisions of this letter or
until your successor is duly elected and qualified.


Duties


           As the non-executive Chairman, you will be expected to attend and
chair Board and stockholder meetings and carry out the other duties normally
expected of the chairman of a board of directors.  You will also serve on such
committees of the Board as determined from time to time by the Board.  You agree
to spend such time as may be reasonably necessary to perform the duties of the
non-executive Chairman of the Board, subject to the below description of
transition arrangements.


Remuneration and Benefits


The fee for your services as the non-executive Chairman of the Board (including
service on any Board Committees) will be $13,333.33 per month, which will be
paid quarterly in advance on the first business day of each calendar quarter.


As non-executive Chairman, you will also be eligible to receive the same equity
award grants as other members of the Board.

 
 

--------------------------------------------------------------------------------

 


The Corporation will provide you and your dependents with the opportunity to
participate in the same health care plans and on the same terms as it provides
to executives of the Corporation through the Termination Date.  Thereafter, you
and your dependents shall be entitled to benefits under the Corporation’s health
care plans in accordance with Federal COBRA law requirements. If for any reason
you are not able to participate in the Corporation’s health plans as
contemplated by this paragraph, the Corporation will pay to you quarterly in
advance an amount equivalent to the premium cost that would have otherwise been
borne by the Corporation under this paragraph.


The Corporation will reimburse you for any reasonable expenses that you may
incur in connection with performing your duties as non-executive Chairman.


Transition Arrangements


In order to facilitate transition arrangements, the Corporation will maintain an
office for you at the Corporation’s headquarters offices (which may not be the
same office as you occupied prior to January 1, 2011) until July 1,
2011.  However, we have agreed that, except as otherwise requested by the Chief
Executive Officer, between January 1, 2011 and April 30, 2011 you will not be
expected to be in the Corporation’s offices more than two days per
week.  Following April 30, 2011 you will visit the Corporation’s offices in
connection with Board and Board Committee meetings and responsibilities and at
the reasonable request of the Chief Executive Officer


Non-Competition/Nonsolicitation


(a)           Non-Competition.  You agree that, for a period ending eighteen
(18) months after the Termination Date (the “Non-Competition Period”), you will
not, except as otherwise provided herein, engage or participate, directly or
indirectly, as principal, agent, officer, employee, employer or consultant or in
any other comparable capacity, in the conduct or management of, any business
which is competitive with any business conducted by the Corporation.  For the
purpose of this agreement, a business shall be considered to be competitive with
the business of the Corporation only if such business is engaged in providing
services similar to (i) any service currently provided by the Corporation; (ii)
any service which in the ordinary course of business during the Non-Competition
Period evolves from or results from enhancements to the services provided by the
Corporation as of the date hereof or during the Non-Competition Period; or (iii)
any future service of the Corporation as to which you materially and
substantially participated in the design or enhancement.  Nothing in this clause
(a) shall be interpreted to prohibit you from continuing to serve as a
non-employee member of the board of directors of services companies that may
compete with the Corporation.
 
(b)           Non-Solicitation of Employees.  During the Non-Competition Period,
you will not (for your benefit or for the benefit of any person or entity other
than the Corporation) solicit, or assist any person or entity other than the
Corporation to solicit, any officer, director, executive or employee of the
Corporation or its affiliates to leave his or her employment.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)           Reasonableness.  You acknowledge that (i) the markets served by
the Corporation are national and are not dependent on the geographic location of
executive personnel or the businesses by which they are employed; (ii) the
length of the Non-Competition Period is related to the length and nature of your
service with the Corporation; and (iii) the above covenants are reasonable on
their face, and the parties expressly agree that such restrictions have been
designed to be reasonable and no greater than is required for the protection of
the Corporation.
 
(d)           Investments.  Nothing in this agreement shall be deemed to
prohibit you from owning equity or debt investments in any corporation,
partnership or other entity which is competitive with the Corporation, provided
that such investments (i) are passive investments and constitute five percent
(5%) or less of the outstanding equity securities of such an entity the equity
securities of which are traded on a national securities exchange or other public
market, or (ii) are approved by the Compensation Committee.


No Assignment


Because of the personal nature of the services to be rendered by you, this
agreement may not be assigned by you without the prior written consent of the
Corporation.


Governing Law


All questions with respect to the construction and/or enforcement of this
agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the law of the Commonwealth of Virginia applicable
to agreements made and to be performed entirely in the Commonwealth of Virginia.


Entire Agreement; Amendment; Waiver; Counterparts  


With the exception of provisions of your Amended and Restated Employment
Agreement that remain in effect following December 31, 2010, this agreement
expresses the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof.  Any term of this agreement may be amended, and
observance of any term of this agreement may be waived, only with the written
consent of the parties hereto.  Waiver of any term or condition of this
agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this agreement.  The failure of any party at any time to require
performance by any other party of any provision of this agreement shall not
affect the right of any such party to require future performance of such
provision or any other provision of agreement.  This agreement may be executed
in separate counterparts each of which will be an original and all of which
taken together will constitute one and the same agreement, and may be executed
using facsimile signatures, and a facsimile signature shall be deemed to be the
same, and equally enforceable, as an original of such signature.

 
-3-

--------------------------------------------------------------------------------

 


Upon your review and acceptance of the above terms, please execute and return
this letter to my attention.


Sincerely,
 
/s/ Joel R. Jacks
 
Joel R. Jacks
Chair, Compensation Committee
 
Agreed as of December 15, 2010:
 
/s/ Dr. Edward H. Bersoff
Dr. Edward H. Bersoff

 
 
-4-

--------------------------------------------------------------------------------

 

EXHIBIT A


“Change in Control” shall mean an occurrence of any of the following events:
 
(i)           an acquisition (other than directly from the Corporation) of any
voting securities of the Corporation (the “Voting Securities”) by any “person or
group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) other than an employee benefit plan
of the Corporation, immediately after which such person or group has “Beneficial
Ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of more
than fifty percent (50%) of the combined voting power of the Corporation's then
outstanding Voting Securities; or
 
(ii)           the consummation of (A) a merger, consolidation or reorganization
involving the Corporation, unless the company resulting from such merger,
consolidation or reorganization (the “Surviving Corporation”) shall adopt or
assume this agreement and the stockholders of the Corporation immediately before
such merger, consolidation or reorganization own, directly or indirectly
immediately following such merger, consolidation or reorganization, at least
fifty percent (50%) of the combined voting power of the Surviving Corporation in
substantially the same proportion as their ownership immediately before such
merger, consolidation or reorganization, (B) a complete liquidation or
dissolution of the Corporation, or (C) a sale or transfer of all or
substantially all of the assets of the Corporation.
 
 
 

--------------------------------------------------------------------------------

 
